 

Exhibit 10.1

AMENDMENT 4 TO THE

COLLABORATION AND OPTION AGREEMENT

 

This Amendment 4 to the Collaboration and Option Agreement (the “Amendment”) is
made and entered into by and between OncoMed Pharmaceuticals, Inc., a Delaware
corporation located at 800 Chesapeake Drive, Redwood City, California 94063,
United States of America (“OncoMed”), and Bayer Pharma AG, a German corporation
located at Müllerstrasse 178, 13353 Berlin, Germany which previously acted under
the name Bayer Schering Pharma AG (“BSP”).  OncoMed and BSP are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

recitals

Whereas, OncoMed and BSP entered into a Collaboration and Option Agreement
effective as of June 15, 2010 and amended various times (as amended, the
“Agreement”) pursuant to which they agreed to collaborate to discover and
develop biologic and small molecule compounds directed to targets within the Wnt
cellular pathway;

Whereas, the discovery of small molecule compounds, [***]; and

Whereas, the Parties have agreed to adjust the Small Molecule Research Term.  

AMENDMENT

Now, Therefore, in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:

1.  Any capitalized terms used in this Amendment shall have the meaning set
forth in the Agreement, unless otherwise defined herein.

2.  Section 1.137 of the Agreement shall be amended and restated in its entirety
to read as follows:

“1.137  “Small Molecule Research Term” means the period commencing from the
Effective Date and ending upon the [***] to occur of either (a) [***]”

3.  All other terms and conditions of the Agreement shall remain in full force
and effect.

4.  This Amendment shall come into force retroactively with effect as of June
15, 2016.

5.  This Amendment may be executed in counter-parts with the same effect as if
both Parties had signed the same document.  All such counterparts shall be
deemed an original, shall be construed together and shall constitute one and the
same instrument.  Signatures to this Amendment transmitted by facsimile, by
email in “portable document format” (“.pdf”), or by any other

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

 

--------------------------------------------------------------------------------

 

 

electronic means intended to preserve the original graphic and pictorial
appearance of this Amendment shall have the same effect as physical delivery of
the paper document bearing original signature.

6.  This Amendment and the Agreement and all Exhibits thereto, constitutes the
entire agreement between the Parties as to the subject matter of this Amendment,
and supersedes and merges all prior and contemporaneous negotiations,
representations, agreements and understandings regarding the same.

 

[Next page is the signature page.]




2

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date of last signature
below.

 

OncoMed Pharmaceuticals, Inc.

 

Bayer Pharma AG

 

 

 

 

 

 

 

 

By:

 

/s/ Paul J. Hastings

 

By:

 

ppa.

/s/ Andreas Busch

Name:

 

Paul J. Hastings

 

Name:

 

Prof. Dr. Andreas Busch

Title:

 

President and CEO

 

Title:

 

Head Drug Discovery

Date:

 

07/21/16

 

Date:

 

12 Juli 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

ppa.

/s/ Hans Lindner

 

 

 

 

Name:

 

Dr. Hans Lindner

 

 

 

 

Title:

 

Head GEIRA

 

 

 

 

Date:

 

12 Juli 2016

 

3

 

 